 BURROWS PAPER CORP. 127Burrows Paper Corporation and PACE International Union, Local 678, AFLŒCIO.1  Cases  26ŒCAŒ19035 September 18, 2000 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX AND HURTGEN Upon a charge filed on February 18, 1999, by the PACE International Union Local 678, AFLŒCIO (the Union), the General Counsel of the National Labor Rela-tions Board issued a complaint on February 24, 1999, alleging that the Respondent, Burrows Paper Corpora-tion, violated Section 8(a)(5) and (1) of the Act by unlawfully withdrawing recognition from the Union.  The Respondent filed a timely answer admitting in part and denying in part the allegations of the complaint, and asserting defenses. On March 16, 1999, the General Counsel filed with the Board a motion to transfer the case to the Board and a contingent Motion for Summary Judgment.  On March 17, 1999, the Board issued an order transferring the pro-ceeding to the Board and a Notice to Show Cause why the motion should not be granted.  On April 9, 1999, the Respondent filed, in response to the Notice to Show Cause, an opposition to the General Counsel™s Motion for Summary Judgment. On September 15, 2000, the Board issued a Decision and Order in Burrows Paper Corp., 332 NLRB 76 (Case 26ŒCAŒ18552), finding, inter alia, that the Respondent failed to bargain in good faith with the Union.  Official notice is taken of the ﬁrecordﬂ in that proceeding as de-fined in the Board™s Rules and Regulations, Section 102.45(b). The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. On the entire record and brief, the Board makes the following FINDINGS OF FACT I. JURISDICTION The Respondent, a corporation with an office and place of business in Pickens, Mississippi, is engaged in the manufacture of paper products.  During the 12 months ending January 30, 1999, a representative period, the Respondent, in the course and conduct of its opera-tions, purchased and received at its Pickens facility goods valued in excess of $50,000 directly from sources outside the State of Mississippi, and sold and shipped from this facility goods valued in excess of $50,000 di-rectly to points located outside the State of Mississippi.                                                            1 On January 4, 1999, the United Paperworkers International Union, AFLŒCIO, CLC merged with the Oil, Chemical and Atomic Workers International Union.  Accordingly, the caption has been amended to reflect that change. We find that the Respondent is an employer engaged in commerce within the meaning of Section 2(6) and (7) of the Act and that the Union is a labor organization within the meaning of Section 2(5) of the Act. II. ALLEGED UNFAIR LABOR PRACTICES A. Facts In its September 15, 2000 decision in Case 26ŒCAŒ18552, the Board found that the Respondent violated the Act by, inter alia, failing to bargain in good faith with the Union from and after October 15, 1997.  As a remedy, the Board ordered a 1-year extension of the Union™s cer-tification year, running from the date the Respondent begins to negotiate in good faith.  See Mar-Jac Poultry, 136 NLRB 785 (1962); Bryant & Statton Business Insti-tute, 321 NLRB 1007 fn. 5, 1045Œ1046 (1996).  Before this decision issued on February 17, 1999, the Respon-dent received a petition signed by a majority of unit em-ployees stating that they did not support the Union.  On February 18, 1999, the Respondent withdrew recognition from the Union. B. Contentions of the Parties The General Counsel argues that the violation alleged here grows out of the dispute that gave rise to the earlier case, in which the Respondent was found not to have bargained in good faith.  The General Counsel contends that the Respondent cannot rely on a petition tainted by its previous unfair labor practices, which, the General Counsel maintains, sufficiently undermined the Union™s status with employees that it lost majority support.  The General Counsel also argues that the Respondent™s with-drawal of recognition was inconsistent with the recom-mendation of the administrative law judge in the earlier proceeding, now adopted by the Board, that the certifica-tion year be extended.   The Respondent contends that the Motion for Sum-mary Judgment was premature in that it compelled the Respondent to respond in a purely anticipatory manner, uncertain as to which, if any, of the judge™s findings and conclusions in Case 26ŒCAŒ18552 would be affirmed.  The Respondent maintains that its withdrawal of recogni-tion was based on either an actual loss of majority sup-port or a good-faith doubt as to the Union™s majority status.  The Respondent also argues that there is no evi-dence that any of its actions caused employee disaffec-tion with the Union and that the Respondent negotiated in good faith with the Union from September 1998 until it received the petition and resumed its good-faith nego-tiations on April 6, 1999. 332 NLRB No. 16  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  128C. Discussion 
Section 8(a)(5) of the Act makes it unlawful for an 
employer to refuse to bargain collectively with the repre-
sentatives of its employees.  Clearly, a withdrawal of 
recognition, if not otherwise ju
stified, runs afoul of this 
prohibition. 
The Respondent contends that its withdrawal was justi-
fied by its receipt of a petition signed by a majority of 
unit employees stating that they did not support the Un-
ion.  However, the Board, in its decision of September 
15, 2000, in Case 26ŒCAŒ18552, found that the Respon-
dent, in the course of the same contract negotiations, 
violated Section 8(a)(5) by failing to negotiate in good 
faith and by taking unilateral action on mandatory sub-
jects in derogation of the Union™s status as bargaining 

representative.  The Respond
ent also violated Section 
8(a)(1) by blaming the Union for a loss of benefits.  To 
remedy these violations, the Board, among other things, 
extended the Union™s certif
ication for 1 year, running 
from the commencement of good-faith bargaining.  Here, 

the Respondent has withdrawn recognition before the 
extended certification year had run.  
Pride Refining, Inc
., 
224 NLRB 1353, 1355 (1976).  In the absence of unusual 

circumstances, not present here, this action constituted a 
challenge by the Respondent to the Union™s majority 
status at a time when the Respondent was not free to 
mount such a challenge.  Accordingly, we grant the Gen-
eral Counsel™s Motion for 
Summary Judgment and find 
that the Respondent, by withdrawing recognition from 

the Union, violated Section 8(a)(5) and (1) of the Act.
2 REMEDY 
Having found that the Respondent has engaged in un-
fair labor practices, we shall order it to cease and desist 
and to take certain affirmativ
e action designed to effectu-
ate the policies of the Act. 
ORDER The National Labor Relations Board orders that the 
Respondent, Burrows Paper Corporation, Pickens, Mis-
sissippi, its officers, agents, successors, and assigns, shall 
1.  Cease and desist from 
                                                          
                                                           
2 Member Hurtgen notes that the certification year was not extended 
until the Board entered its remedy on September 15, 2000, after the 
Respondent had withdraw
n recognition.  Accordingly, he does not 
premise the violation here on an ex
tended certification year.  Rather, 
Member Hurtgen emphasizes that th
e withdrawal occurred while there 
were substantial unremedied 8(a)(5) vi
olations.  He also finds that any 
disaffection from the Union was cau
sally connected to the antecedent unfair labor practices which constituted a general refusal to bargain.  

Thus, the Respondent could not rely on such disaffection as a basis for 
withdrawing recognition.  
Lee Lumber & Bldg. Material Corp.,
 322 
NLRB 175 (1996), affd. in relevant part 117 F.2d 1454 (D.C. Cir. 
1997). 
(a) Refusing to meet and bargain in good faith with the 
Union as the exclusive collective-bargaining representa-
tive of employees in the following appropriate unit: 
INCLUDED:  All full-time and regularly scheduled 
part-time production and maintenance employees and 
truck drivers employed at Respondent™s Pickens, Mis-
sissippi facility. 
EXCLUDED:  All other employees including all office 
clerical employees, professional employees, guards, 
and supervisors as defined in the Act. 
(b) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) On request, bargain in good faith with the Union as 
the exclusive collective-bargai
ning representative of unit 
employees with respect to wages, hours, and other terms 
and conditions of employment and, if an understanding is 
reached, embody such unde
rstanding in a signed agree-
ment. 
(b) Within 14 days after service by the Region, post at 
its facility in Pickens, Mississippi, and at all other places 
where notices customarily are posted, copies of the at-
tached notice marked ﬁAppendix.ﬂ
3  Copies of the notice, 
on forms provided by the Regional Director for Region 
26, after being signed by the Respondent™s authorized 
representative, shall be posted by the Respondent imme-
diately on receipt and maintain
ed for 60 consecutive days 
in conspicuous places includi
ng all places where notices 
to employees customarily are posted.  Reasonable steps 
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other 
material.  In the event that
, during the pendency of these 
proceedings, the Respondent has gone out of business or 
closed the facility involved in these proceedings, the Re-
spondent shall duplicate and mail, at its own expense, a 
copy of the notice to all current employees and former 
employees employed by the Respondent at any time 
since February 18, 1999. 
(c) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to com-
ply.  In the event that, during the pendency of these 
proceedings, the Respondent has gone out of business or 
 3 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 BURROWS PAPER CORP. 129closed the facility involved in these proceedings, the Re-
spondent shall duplicate and mail, at its own expense, a 
copy of the notice to all current employees and former 
employees employed by the Respondent at any time 
since February 18, 1999. 
APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT take any action which interferes with 
the exercise of these rights. 
WE WILL NOT refuse to bargain in good faith with 
the Union as the collective-ba
rgaining representative of 

our employees in the following unit: 
INCLUDED:  All full-time and regularly scheduled 
part-time production and maintenance employees and 
truck drivers employed at Respondent™s Pickens, Mis-
sissippi facility. 
EXCLUDED:  All other employees including all office 
clerical employees, professional employees, guards, 
and supervisors as defined in the Act. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce our em
ployees in the exercise of 
the rights guaranteed them 
by Section 7 of the Act. 
WE WILL, on request, bargain in good faith with the 
Union as the exclusive collective-bargaining representa-
tive of our employees in the unit described above with 
respect to wages, hours, and other terms and conditions 
of employment and, if an understanding is reached, em-
body such understanding in a signed agreement. 
BURROWS PAPER CORPORATION 
 